Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2021 has been entered.
Claims 4, 11, 12, 14, 17-18, have been canceled. Claims 1, 3, 5-10, 13, 15 and newly presented claims 26-29, drawn to SEQ ID NO:62 with a Pro-550 substitution as the originally elected species, are still at issue and are present for examination. All other species and claims 2, 6, 19-25 remain withdrawn as drawn to non-elected invention.
Applicants' arguments filed on 2/23/21, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. 	 	
					DETAILED ACTION
 	Claims 1, 3, 5-10, 13, 15 and 26-29 (directed to SEQ ID NO:62 variants from Streptococcus salivarius with a Por-550 substitution only) are still at issue and under examination.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-10, 13, 15 and 26-29 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement as explained previously.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention according to previous office action.  In traversal of this rejection, applicant has amended claim 1 to recite only the catalytic domains of SEQ ID NO:4 and 65 and continues to argue the following:
 (1 ) Catalytic domain of SEQ ID NO:65 displays 99.0% identity to that of SEQ ID NO:62 which is the reference sequence. 
(2) Despite the examiner’s opinion that instant claims read on 60% homologs of SEQ ID NO:62, instant claims do not mention any “60% identity” language anywhere. 
 (3) Both full length amino acids set forth as SEQ ID NO:4 and 65 produce alpha glucan with 100% alpha-1,3 linkages. Therefore, instant rejection should be withdrawn.
This argument was fully considered but was again found unpersuasive. This is because:
 With respect to the first point above, as applicant is aware one can claim board claims using many different words and the fact that instant claims do not explicitly mention “60% identity” language does not necessarily mean that such percentage identities are not claimed. Applicant is encouraged to review the last office action in which the examiner fully exploned as to why these claims are so broad.
Regarding the second point above, SEQ ID NO:4 and 65 (which are both coming from an identical species as compared to SEQ ID NO:62, namely Streptococcus salivarius) are truncated fragments of SEQ ID NO:62 and mere recitation of percentage homologies to their catalytic sites is insufficient structural information to fully define all variants of instantly claimed invention, which may originate from any source or species.
With regards to the 3rd point above, instantly filed claims are reading on full-length variants of SEQ ID NO:62 and not merely its catalytic region (see previous office action for details) and providing function without sufficient structural information about the entire sequence of SEQ ID NO:62 variants, as is the case in claim 1, continues to render the claims subject to 112 first rejection.
Therefore, as it was explained to applicant during the oral interview of 3/3/2021 (see also reasons elaborated above and those provided in the last office action) the examiner finds no reason to withdraw this rejection.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-10, 13, 15, 26-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1, applicant refers to a Pro-550 substitution of SEQ ID NO:62 as a structural requirement of the claimed products. However, it is unknown what would be the corresponding residue to Pro-550 in SEQ ID NO:4 and 65 and homologs thereof claimed, as said sequences are of different length than SEQ ID NO:62. Claims 3, 5-10, 13, 15 and 26-29 are merely rejected for depending from a base claim under rejection. Appropriarte clarification is required.
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932.  The examiner can normally be reached on full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656